Title: To George Washington from Alexander Boyd, 6 December 1757
From: Boyd, Alexander
To: Washington, George

 

Sir
Fort Loudoun Decemr 6th 1757

Inclosed is an Account of Monthly Disbursts from January 1st to June 1st made by me & settled with the old Committee which I humbly conceive with answer the End required in Ballancing my Accot on your Book: The Vouchers are left in Mr Palmer’s hands at Williamsbg.
Agreeable to your Instructions to Capt. Stewart I have sent by him Your Subsistance to Janry 1st 1758. I have also paid off the Troops to Novemr 1st and shall pay them again at the Conclusion of this month, as His Honor was so good as let me have a Fund sufficient for Four Months.
I shall write to Major Lewis for Officers to attend me at Staunton on the 10th of next month.
I am heartily sorrey to hear of your being so greatly Indispos’d: I sincerly wish for your speedy Recovery. With profound Esteem I am Sir Your most Obededient & humble Servt

Alexander Boyd

